Title: Encosure: Van Zeebergh’s Notes on the Dutch-American Treaty, 25 July 1782
From: Zeebergh, Adriaan van
To: Adams, John


Consideratien op Art. 22. & 23. van het project Tractaat tusschen Haar Hoog Mog. en de Vereenigde Staaten van America.
Wanneer men den generaalen inhoud van die twee Artt. admitteerde, en dús van wegens Hún Hoog Mog. toegaf, dat dit geheele Tractaat in alle zyne Clausulen en Artt. nú en voor ’t vervolg verstaan zal moeten worden niet te contrarieren aan de Stipúlatien, voorkomende in de twee Tractaaten, door de vereenigde Staaten van America met zyne Majesteit den Koning van Frankryk reeds gemaakt &c.; zoo zouden daar úit dan resulteren dezer twee inconvenienten:
Voor eerst, dat wij telkens bij ’t gebrúik maaken van elk Art. met angstvalligheid zouden moeten consuleren alle de Artt. úit den Tractaaten met Frankrijk, om dús na te gaan, of in dezelven iets gevonden wierd, ’t welk eenige limitatie aan het Art. úit ons Tractaat zoude toebrengen.

Iets zeker, dat veel moeyelykheid, en teffens dubieteit, altoos veroorzaaken zoú; te meer noch, wanneer onbekende Secrete Artt. daar onder begrepen zyn.
Ten tweede, dat wij ten aanzien van den zin en ’t verstand van ons Tractaat, bij vervolg van tijd, en wanneer onverhooptelijk eenige verwijderingen tusschen deze Republiek en Frankrijk of Spanje ontstaan mogten, zouden worden geexponeerd aan discússien met de gen. Mogenheden: discússien, die voor deze Republiek altoos te nadeeliger zouden moeten uitvallein, om dat zij zich door het admitteren der voorz. twee Artt. in effecte zouden hebben verbonden, om haar geheel Tractaat úit de gemaakte Tractaaten met de gen. Mogenheden ten allen tijde explicaties te doen ontfangen.
Deze zwarigheden liggen in de letter van de twee Artt. in quaestien volstrekt opgesloten, en zijn voor deze Republiek al te gewigtig, dan dat aan de mogelykheid zelfs om in vervolg van tijd daar aan blootgesteld te worden eenige plaats kan of behoort te worden overgelaaten.
Het kan ook nooit de intentie van den Heer Adams geweest zijn om deze Repúbliek aan diergelijke mogelijke gevolgen van de voors. gemaakte bedenkingen te exponeren, maar zijne Excellentie moet daar mede alleen bedoeld hebben zekere bepaalde Stipúlatien uit de Tractaaten met Frankrijk, die direct eenige exclúsive concessien in zich bevatten.
Zeker is het, dat zoodanigen Stipulatien, als door het formeel Slúiten der Tractaaten, waar in ze voorkomen, haar volledig beslag gekregen hebbende, niet kunnen of behooren te worden geinfringeerd of verminderd door posterieuren Tractaaten met andere Mogenheden; maar dat het compleet effect van zúlke Stipúlatien Speciaal by het maaken van anderen Tractaaten moet worden in ’t oog gehoúden en geconserveerd.
Hierom zoú het zeker vrúgteloos weezen, indien deze Republiek de werking van dergelyke particuliere Stipulatien, of expresselijk, of Stilzwijgend, wilden úitslúiten of verminderen.
En gelijk derhalve het primitief oogmerk van den Heer Adams, op zich zelve beschouwd, moet worden gebillijkt, maar den voorgeslagen wijze, waar op het zelve bereikt zoúde worden, merkelijke zwarigheden voor deze Repúbliek bevat; zoo is de vraag, of dit niet door het inslaan van zekeren middelweg, die aan de wederzydsche bedoelingen genoegsaam voldoen kan, te vereffenen zouden zijn.
Het eenvouwigste middel hier toe zoúde weezen:

Indien den Heer Adams konde goedvinden van de Speciaale Artt. en Stipúlatien, die eenige privative concessie voor Frankrijk (en casúqus ook voor Spanje) behelzen, en door zijn Excellentie bij het projecteren van de twee Artt. in quaestie bedoeld zijn, optegeeven; als kúnnende dan, met betrekking tot die alzoo nominatien opgegeeven Artt. en poincten, in het Tractaat met deze Republiek, of, zoo zúlks gepraefereerd wierd, by een Separaat en Secreet Art., worden geconvenieerd, dat ons Tractaat niet gerekend zoúde worden eenigzins contrarie te zijn aan de zelve poincten, of daar aan in ’t minst te derogeren: met verdere byvoeging, dat even dit zelfde plaats zal hebben ten aanzien van zyne Catholiqúe Majesteit den Koning van Spanje, voor zoo verre hoogst de zelve tot de voors. twee Tractaaten, en byzonder tot de gen. opgegeeven particulieren Stipúlatien, zoúde willen accederen.
Of men zoú bij het Tractaat in generaalen woorden kunnen zeggen: Dat de inhoud van het zelve niet zal worden gerekend contrarie te zijn aan de particúliere Stipulatien, uit kragte der twee gemaakte Tractaaten met Zijne AllerChristelykste Majesteit, en waar toe het aan Zijne Catholicque Majesteit, moet vrij blyven te accederen, voort vloeijende, noch daar aan in ’t minste te derogeren:
Terwijl dan vervolgens bij een Secreet Art. het gen. te maaken Art. indien voege zouden moeten worden geëlúcideerd, dat men met betrekking tot de waare intenties daar van zoú dienen op te geeven de Speciaale gevallen en Artt. uit de Tractaaten met Frankrijk, bij dat beding eigenlijk en alleen bedoeld, en het zelve daar toe nominaten te stringeren.
